[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This court, on January 14, 1994, denied defendant's motion to reopen and set aside a judgment of dissolution rendered by Judge Koletsky on January 11, 1990.
The defendant appealed, and the Connecticut Appellate Court in 42 Conn. App. 254 (1996) reversed, in part, the court's denial CT Page 5970 of defendant's motion to reopen.
In accordance with the direction of the Connecticut Appellate Court, the judgment rendered by Judge Koletsky is reopened and affirmed in all respects except as to the provisions for the payment of alimony which is specifically deleted.
Mihalakos, J.